*255OPINION OF THE COURT
Per Curiam.
In this proceeding the Special Referee found the respondent guilty of neglecting a legal matter entrusted to him in that he failed to draft and submit to a court an infant’s compromise order, of failing to cooperate with the petitioner Grievance Committee in its investigation of the complaint and of failing to turn over the file to the attorney substituted in the matter until July 27, 1988, of neglecting a wrongful death action entrusted to him by failing to submit any papers in opposition to a motion to dismiss the complaint and failing to bring on a new action on behalf of his client, of failing to notify his client that the Statute of Limitations had expired and the wrongful death action had been dismissed, of engaging in a conflict of interest by representing differing interests in a personal injury action, of neglecting another wrongful death action by failing to submit opposition papers to a motion to dismiss the action resulting in the action being dismissed, and thereafter failing to move or take remedial steps to bring on a new action and of failing to notify his client that the Statute of Limitations had expired, and of misrepresenting the status of a wrongful death action to his client.
After reviewing all of the evidence we are in full agreement with the report of the Special Referee. The petitioner’s motion to confirm the report of the Special Referee is granted. The respondent is guilty of the professional misconduct outlined above.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances advanced by the respondent at the hearing of this matter. Accordingly, the respondent is suspended from the practice of law for a period of two years commencing February 16, 1990, and until the further order of this court.
Mangano, J. P., Thompson, Brown, Lawrence and Rosenblatt, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent Joseph T. Manning is suspended from the practice of law for a period of two years, commencing February 16, 1990, and continuing until the further order of this court, with leave to the respondent to apply for reinstatement after the expiration of that period of two yéars upon furnishing satisfactory proof (a) that during *256that period he refrained from practicing or attempting to practice law, (b) that he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10), and (c) that he has otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law §90, during the period of suspension and until the further order of this court, the respondent, Joseph T. Manning, is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.